— The above-named attorney has submitted to this court an affidavit dated April 1,1982 in which he tenders his resignation as an attorney and counselor at law (see 22 NYCRR 691.9). Mr. Grandeau was admitted to practice by this court on October 19,1955. By prior order of this court, dated May 13, 1982, he was suspended from the practice of law. In his affidavit he indicates that he is aware that there is pending an investigation into allegations that he has been guilty of misconduct as follows: failing to render an accounting to four different clients; in each of these cases collecting certain funds and failing to advise those clients of the status of each of their accounts; and failing to keep records as required by the rules of this court. This attorney has stated in his affidavit that his resignation is freely and voluntarily rendered; that he is not being subjected to coercion or duress; that he is fully aware of the implication of submitting his resignation; and he acknowledges that if a disciplinary proceeding was commenced against him based upon the afore-mentioned allegations of misconduct, he could not successfully defend himself on the merits of the charges. Under the circumstances herein, respondent’s resignation as a member of the Bar is accepted and directed to be filed; and it is ordered that respondent be disbarred and his name struck from the roll of attorneys and counselors at law, effective forthwith. Mollen, P. J., Damiani, Lazer, Mangano and Gibbons, JJ., concur.